The plaintiff in error was convicted in the county court of Wagoner county for the crime of having in his *Page 180 
possession intoxicating liquors with the unlawful intent to violate the provisions of the prohibition law, and was sentenced to serve a term of 30 days in the county jail, and pay a fine of $150. The judgment and sentence was entered on February 5, 1910, from which judgment the defendant appealed by filing in this court on June 4, 1910, a petition in error with case-made. No briefs have been filed, and no counsel appeared in this court on behalf of the plaintiff in error. The Attorney General has filed a motion to affirm for want of prosecution.
We have examined the record, and no prejudicial error is apparent. The judgment as entered is somewhat irregular, but sufficient, we believe, to give this court jurisdiction on the appeal. The motion to affirm is sustained, and the judgment of the lower court is hereby affirmed. The clerk of this court will forthwith issue a mandate to the county court of Wagoner county directing said court to enforce its judgment and sentence against the plaintiff in error.
FURMAN, P.J., and ARMSTRONG, J., concur.